Citation Nr: 9925434	
Decision Date: 09/07/99    Archive Date: 09/13/99

DOCKET NO.  97-00 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
January 1946, and from July 1946 to July 1948.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.

The veteran provided testimony at personal hearings before 
the RO in May 1997, and before the undersigned Board Member 
in July 1999.  Transcripts of both hearings are of record.


FINDINGS OF FACT

1.  The veteran has indicated that he did not experience 
hearing loss until many years after his discharge from active 
duty, and that he did not seek treatment for hearing loss 
until the 1990's.

2.  No competent medical nexus evidence is on file which 
relates the veteran's current hearing loss disability to the 
noise exposure he experienced while on active duty.


CONCLUSION OF LAW

The claim of entitlement to service connection for bilateral 
hearing loss is not well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  Both of the veteran's ears were clinically 
evaluated as normal on service examinations conducted in 
November 1942 and July 1946.  Both of these examinations 
showed his hearing to be 15/15 on voice testing.  On his July 
1948 discharge examination, his hearing was 20/20 on coin 
click testing, and 15/15 on whispered voice testing.  His 
service medical records show no treatment for or diagnosis of 
hearing problems during either of the veteran's periods of 
active duty.

The veteran's original claim of entitlement to service 
connection for bilateral hearing loss was received by the RO 
in January 1996.  At that time he indicated that the 
disability began in 1996.  He also reported that he was 
scheduled to undergo audiological testing in April 1996.  

The only medical care provider identified by the veteran was 
Bell Tone.  The RO sent correspondence to Bell Tone in 
February 1996, requesting copies of the veteran's medical 
records.  Also, the RO sent correspondence to the veteran 
informing him that his records had been requested from Bell 
Tone.  In order to speed the processing of his claim, the 
veteran was requested to ask Bell Tone to submit his records 
to the RO as soon as possible.  No records were ever received 
from Bell Tone.

A VA report of audiological evaluation conducted in April 
1996 reveals pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
75
75
80
80
LEFT
5
5
55
50
60

Also on file is a private audiological evaluation from 
Hearing Consultants, which was conducted in February 1996.  
This evaluation appears to reveal pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
65
70
75
80
LEFT
20
10
65
55
65

Speech discrimination scores were 76 percent for the right 
ear, and 84 percent for the left ear.

In statements dated in July 1996, the veteran reported that 
he had not received any treatment for his hearing loss.  He 
stated that the only evidence he had to support his claim was 
the private audiological evaluation report, and the April 
1996 VA audiological report.  Further, the veteran contended 
that his hearing loss was due to the noise exposure he 
experienced during service.  Specifically, he stated that 
from April 1944 to October 1945 he checked engines that had 
been overhauled.  He reported that the engines would run for 
2 to 3 hours while he checked them, and the noise would be 
roaring in his ears.  The veteran stated that he could hardly 
hear anything for some time after completing an engine check.  
He also reported that he never complained to a doctor, so 
there were no records.  The veteran asserted that his hearing 
had steadily worsened to the point that he needed hearing 
aids.  Moreover, the veteran contended that he asked both the 
VA and the private audiologist whether his current hearing 
loss could have been caused by his in-service noise exposure, 
even though the noise exposure occurred approximately 50 
years ago.  He stated that both the VA and the private 
audiologist confirmed that it could have been caused by his 
in-service noise exposure.  

At his May 1997 personal hearing, the veteran testified that 
his hearing loss was worse in his right ear than his left.  
He contended that his hearing loss was due to his in-service 
noise exposure that occurred while overhauling engines.  The 
veteran testified that his first hearing test was conducted 
at Bell Tone either in 1994 or 1995.  He testified that Bell 
Tone would not give him a copy of his audiological 
evaluation.  The veteran testified that he asked both the 
audiologist at Bell Tone and the audiologist at Hearing 
Consultants if his hearing loss could have been caused by his 
in-service noise exposure, and they both responded in the 
affirmative.  However, the veteran acknowledged that this 
information was provided in response to his question, and 
that neither of the private audiologists discussed any other 
possible causes such as aging, medical problems, or 
infections.  He also testified that the VA audiologist 
responded that his hearing loss "very well could have been" 
caused by his in-service noise exposure.  The veteran 
testified that, to his knowledge, none of these audiologists 
had reviewed his service medical records in conjunction with 
the audiological evaluation.  Additionally, the veteran 
testified that he had no significant noise exposure after his 
discharge from service.  He testified that after service he 
worked at a newspaper for about 20 years making plates for 
the presses.  The veteran testified that he did not work in 
the press room itself.  He acknowledged that the plate 
machine would be loud when it was used, but that he would use 
ear plugs at that point.  The veteran stated that he did not 
use ear plugs when he was overhauling engines during service.  
When asked when he was first aware of his hearing loss, the 
veteran responded that it was "a while ago."  He also 
stated that it was about 15 years ago (from the time of the 
hearing) that he first noted that his right ear "was not 
doing its share, with the left ear."

In a November 1997 Supplemental Statement of the Case, the RO 
confirmed and continued the denial of service connection for 
bilateral hearing loss as not well-grounded.  Among other 
things, the RO noted that the veteran filed his compensation 
claim about 50 years after his discharge from service, and 
that he indicated that he first noted hearing loss in the 
right ear about 15 years ago.  The RO also noted that while 
the veteran stated that the private and VA audiologists 
informed him that his hearing loss could have been caused by 
his in-service noise exposure, no such written opinions were 
submitted by the veteran nor were they contained in the 
available medical records.  Therefore, the RO concluded that 
the veteran's claim of service connection was not well-
grounded, in part, due to the lack of competent medical nexus 
evidence.  The RO also found that the veteran's lay testimony 
at the personal hearing did not constitute medical evidence, 
and that it was insufficient to establish that a chronic 
hearing loss was incurred in service and had existed 
continuously since that time.

At his July 1999 personal hearing, the veteran contended that 
his hearing loss was due to the in-service noise exposure 
that occurred while he was overhauling engines.  He testified 
that he did not have any hearing protection while he was 
overhauling the engines.  The veteran also testified that the 
only treatment he had received was from the two private 
audiologist, and the one VA audiologist.  He reiterated that 
he asked all of them whether his hearing loss could have been 
caused by his in-service noise exposure, and that they all 
responded in the affirmative.  On inquiry, the veteran 
testified that he could not remember when he first became 
aware of his hearing loss.  He stated that it just snuck up 
on him, and that it was probably 10 or 12 years ago that it 
was getting pretty bad.  The veteran testified that he had no 
significant noise exposure during his second period of active 
duty, nor during his post-service newspaper employment.  It 
is noted that the veteran was informed at this hearing that 
he needed to submit a written medical nexus opinion to 
support his claim.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service or for certain diseases that were 
initially manifested, generally to a compensable degree of 10 
percent or more, within a specified presumption period after 
separation from service.  This presumption period is 
generally within the first post-service year.  See 38 
U.S.C.A. §§ 1110, 1112(a), 1116, 1131, 1133(a), 1137; 38 
C.F.R. §§ 3.303(a), 3.306, 3.307 (1998).  This presumption 
includes organic diseases of the nervous system such as 
sensorineural hearing loss.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

The threshold question that must be resolved is whether the 
veteran has presented evidence of a well-grounded claim.  A 
well-grounded claim is a plausible claim, that is, a claim 
which is meritorious on its own or capable of substantiation.  
An allegation that a disorder is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a) (West 1991); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the in-service injury or disease 
and the current disability (medical evidence).  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

In addition to the general standard set forth in Caluza v. 
Brown, chronicity and continuity standards can also 
establish a well-grounded claim.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  The chronicity standard is established by 
competent evidence of the existence of a chronic disease in 
service or during an applicable presumption period; and 
present manifestations of the same chronic disease.  The 
continuity standard is established by medical evidence of a 
current disability; evidence that a condition was noted in 
service or during a presumption period; evidence of post-
service continuity of symptomatology; and medical, or in 
some circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  
This type of lay evidence, for purposes of well 
groundedness, will be presumed credible when it involves 
visible symptomatology that is not inherently incredible or 
beyond the competence of a lay person to observe.  Savage, 
supra.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
necessary to establish a well-grounded claim.  Lay assertions 
of medical causation or a medical diagnosis cannot constitute 
evidence to render a claim well grounded.  Grottveit, 5 Vet. 
App. at 93.

For the purpose of applying the laws administered by VA, 
impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1998).  
Further, the Court has indicated that the threshold for 
normal hearing is between 0 and 20 decibels and that higher 
thresholds show some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test 
results at a veteran's separation from service do not meet 
the regulatory requirements for establishing a "disability" 
at that time, he may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service.  Hensley, 5 Vet. App. at 160.  


Analysis.  In the instant case, the Board finds that the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss is not well-grounded.  

As an initial matter, the Board notes that there is no 
medical evidence on file which shows that the veteran's 
hearing loss was present during his military service or to a 
compensable degree within the first year after his release 
from service in July 1948.  The veteran has indicated that he 
did not experience hearing loss until many years after his 
discharge from active duty, and that he did not seek 
treatment for hearing loss until the 1990's.  Nevertheless, 
service connection may still be established if the veteran 
currently satisfies the criteria of 38 C.F.R. § 3.385, and 
the evidence links current hearing loss with service.  
Hensley at 158.

The Board acknowledges that the veteran's account of noise 
exposure during service is presumed credible for the purpose 
of determining whether his claim is well-grounded.  Meyer v. 
Brown, 9 Vet. App. 425, 429 (2996); King v. Brown, 5 Vet. 
App. 19, 21 (1993).  The Board also notes that the competent 
medical evidence shows that the veteran has a current hearing 
loss disability as defined by 38 C.F.R. § 3.385.  However, 
there is no objective medical evidence which relates the 
veteran's current hearing loss disability to his in-service 
noise exposure.  As mentioned above, the veteran has 
indicated that he did not experience hearing loss until many 
years after his discharge from service, and that he did not 
seek treatment for hearing loss until the 1990's.  Therefore, 
competent medical nexus evidence is necessary to well ground 
the veteran's claim.

The Board acknowledges that the veteran has stated that every 
audiologist who has examined him confirmed, on inquiry, that 
his hearing loss could have been caused by his in-service 
noise exposure.  A lay person's account of what a medical 
professional purportedly said is simply too attenuated and 
inherently unreliable to constitute medical evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Moreover, no 
actual, written medical nexus opinion is actually on file.  
Thus, this testimony is not entitled to probative value in 
the instant case.  As an additional matter, the Board notes 
that nothing on file shows that the veteran has the requisite 
knowledge, skill, experience, training, or education to 
render a medical opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Consequently, his contentions cannot 
well ground the claim.  Grottveit at 93; Caluza at 504.

For the reasons stated above, the Board concludes that the 
veteran's claim is not well-grounded, and, therefore, it must 
be denied.  As the veteran has not submitted the evidence 
necessary for a well-grounded claim, a weighing of the merits 
of the claim is not warranted, and the reasonable doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S.Ct. 2348 (1998), the 
Federal Circuit upheld the Court of Appeals for Veterans 
Claims interpretation of 38 U.S.C.A. § 5107(a) and held that 
VA has no duty to assist the claimant in the absence of a 
well-grounded claim.  However, VA may, dependent on the facts 
of the case, have a duty to notify the veteran of the 
evidence needed to support his claim.  38 U.S.C.A. § 5103; 
see also Robinette 8 Vet. App. at 79.  In the instant case, 
the Board finds that the RO has advised the veteran of the 
evidence necessary to well ground his claim, and the veteran 
has not indicated the existence of any pertinent evidence 
that has not already been obtained or requested that would 
well ground his claim.  McKnight v. Brown, 131 F.3d 1483 
(Fed.Cir. 1997); Epps, supra.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

